Citation Nr: 0936844	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for back 
injury.

2.  Entitlement to service connection for a back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to July 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to service connection for a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a back 
injury by way of a rating decision dated in October 1968.  He 
did not appeal and the decision became final.

2.  The Veteran attempted to reopen his claim in June 1991.  
His claim for service connection for a back injury was denied 
by way of a RO decision dated in June 1991.  He did not 
appeal and the decision became final.  

3.  The evidence received since the June 1991 RO decision is 
new, and it raises a reasonable possibility of substantiating 
the underlying claim for service connection for a back 
injury.


CONCLUSIONS OF LAW

1.  An October 1968 rating decision denying service 
connection for a back disability is final.  38 U.S.C. § 
4004(b) (1964); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1968).

2. A June 1991 rating decision denying service connection for 
a back decision is final.  38 U.S.C.A. §  7105(c)(West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
injury has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from February 1964 to July 
1968.  He submitted a claim for entitlement to service 
connection for a back injury in July 1968.  His claim was 
denied by way of a rating decision dated in October 1968.  
Notice of the rating action, and appellate rights, was 
provided in November 1968.  The Veteran did not appeal the 
decision and it became final.  See 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1968).  

The basis for the denial was that the Veteran's June 1968 
separation examination was negative for any evidence of a 
back disorder.

The Veteran submitted his current claim in October 2003.  He 
was advised of the prior denial of his claim in October 1968.  
He was also told the appeal period had expired and the 
decision was now final.  The Veteran submitted several 
statements contending that he had submitted a notice of 
disagreement (NOD) within the one-year period.  He did not 
provide any evidence of his having submitted a NOD aside from 
his own assertions.

Decisions in three case, Rios v. Nicholson, 490 F.3d 928 
(Fed. Cir. 2007) (Rios I), Rios v. Peake, 21 Vet. App. 481 
(2007) (Rios II), and Savitz v. Peake, 519 F.3d 1312 (Fed. 
Cir. 2008), were handed down during the pendency of the 
Veteran's appeal.  Collectively, the decisions provide for 
the application of the common law mailbox rule in considering 
a claimant's contention of submitting a timely NOD.  The 
decisions also provide guidelines for the type of evidence 
that a claimaint should submit to support an allegation that 
a timely NOD was submitted.  In that regard, the Court in 
Rios II said "[i]t requires proof of mailing, such as an 
independent proof of a postmark, a dated receipt, or evidence 
of mailing apart from a party's own self-serving testimony."  
Rios II, 21 Vet. App. at 482-83.  The decision went on to 
list several forms of evidence that a party might submit in 
support of the attempt to invoke the presumption.

In light of the decisions, the Board remanded the Veteran's 
case to allow him to submit evidence of having submitted a 
timely NOD to the rating decision of October 1968.  On 
remand, the AMC wrote to the Veteran and advised him of the 
types of evidence he should submit in support of his claim in 
February 2009.

The Veteran responded in February 2009.  He stated that he 
had no additional evidence to support his contention of 
having submitted a timely NOD.  He said he could not prove it 
was properly addressed, stamped, and mailed in adequate time 
to reach the RO.  

The AMC re-adjudicated the Veteran's claim and found that the 
Veteran had not submitted a timely NOD for the October 1968 
rating decision.  The AMC also found that the Veteran had not 
submitted new and material evidence to reopen his claim in 
August 2009.  The Veteran was issued a supplemental statement 
of the case (SSOC) at that time.  

The Veteran submitted a response to the SSOC that was 
received at the AMC in August 2009 and forwarded to the Board 
in September 2009.  The Veteran re-stated that he had no 
evidence to show he submitted a timely NOD.  He also said he 
had no further evidence to submit.  

In light of the evidence of record, and the Veteran's 
inability to show that he submit a timely NOD, the rating 
decision of October 1968 must be considered as final.  

The Veteran sought to reopen his claim for service connection 
for a back injury in June 1991.  He did not submit any 
evidence with his claim.  The RO issued a decision that 
denied the claim in June 1991.  The decision noted the prior 
denial in 1968 and that the Veteran had had one year from the 
notice of the decision in November 1968 to appeal.  He had 
not and the decision was now final.  The Veteran was also 
advised of his appellate rights.  

The Veteran did not appeal and the June 1991 decision became 
final.  See 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  As a 
result, service connection for a back injury may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the June 1991 RO decision 
consisted of the Veteran's service treatment records (STRs) 
and his two claims for service connection.  The Veteran 
provided no specific information in either claim, he listed 
his claim as service connection for a back injury that 
occurred during service.

The STRs show that the Veteran was treated for complaints of 
back pain on many occasions over several years during 
service.  He was also thoroughly evaluated to determine a 
cause for his back pain.  An initial entry from May 1965 
noted that he had experienced back pain over both kidneys for 
the past month.  Additional entries noted complaints of back 
pain in the lower lumbar region.  X-rays from June 4, 1965, 
showed a transitional segment at the lumbosacral junction.  
An impression of low back strain was made at that time.  The 
accompanying clinical entry noted that the Veteran was to be 
admitted to the ward for bed rest and observation.  

The Veteran was seen for complaints of back pain on a number 
of other occasions.  He was noted to have lumbosacral strain 
in November 1965 and was given a diagnosis of chronic 
lumbosacral strain in an entry dated June 30, 1966.  An 
orthopedic consult from November 1966 provided an assessment 
of arthralgia of the sacroiliac (SI) joints.  An internal 
medicine consult from January 1967 concluded that there was 
no systemic medical disorder demonstrable.  Additional 
entries showed continued treatment for complaints of back 
pain into 1968.  X-rays of the lumbosacral spine, and pelvis 
were interpreted as normal on several occasions.  No back 
disorder was identified on the Veteran's separation 
examination of June 1968.

The October 1968 rating decision noted that the Veteran was 
treated on several occasions for lumbosacral strain in 1965 
and 1966.  The rating decision further stated that there was 
no further treatment and no complaints noted at the time of 
discharge.  The claim was denied as no lumbosacral strain was 
found at the time of discharge.  

The Veteran submitted his claim to reopen in June 1991.  He 
did not submit any evidence with his claim.  The RO denied 
the claim in June 1991.  The decision noted the prior denial 
from October 1968 and that the basis for the denial was that 
lumbosacral strain was not found on examination at discharge.  
The decision further informed that the Veteran needed to 
submit new evidence to show that his claimed condition 
happened in service.  A diagnosis made within one year from 
the date of his discharge would satisfy that requirement.  
The Veteran did not submit anything further in response to 
the denial of June 1991.

The Veteran submitted his current claim in October 2003.  The 
evidence associated with the claims folder subsequent to the 
June 1991 decision includes a psychiatric evaluation report 
from J. C. Lindgren, M.D., dated in February 2005, VA 
examination reports dated in July 1991, November 2003, and 
August 2005, records from the Social Security Administration 
(SSA), VA medical records for the period from November 1988 
to December 2006, lay statements from several of the 
Veteran's friends, and statements from the Veteran.  

All of the evidence added to the record since June 1991 is 
new in that it was not of record before, with several 
exceptions where the Veteran submitted duplicate copies of VA 
correspondence from 1968 and 1991.  

The July 1991 VA examination was in regard to a claim for 
nonservice-connected pension benefits.  The Veteran gave a 
history of injuring his back in service and of having chronic 
back pain since that time.  X-rays of the lumbosacral spine 
were interpreted as normal.  The examiner provided a 
diagnosis of chronic recurrent low back pain due to residual 
of a low back injury [in service] in 1965.  

The VA treatment records contain several entries noting the 
Veteran's complaints of chronic and continued back pain that 
date back many years.  The Veteran was afforded a VA 
orthopedic examination in November 2003.  The examiner 
provided a very detailed review of the STRs, noting a number 
of clinical entries reflecting treatment for back pain in 
service.  In particular, the examiner referenced a consult of 
December 1966 [sic] where sacroiliac arthritis was suspected.  
The Veteran's current complaints of back pain were noted.  
The examiner referred to x-rays of the lumbar spine and 
pelvis.  The examiner did not report any findings of 
arthritis or degenerative changes for either the lumbar spine 
or pelvis.  The examiner said that he could find no objective 
evidence of disease to explain the Veteran's symptoms, either 
on physical or x-ray examination.  The actual x-ray reports 
were not included with the examination reports.

The SSA records were obtained in June 2006.  The medical 
evidence included VA records, specifically, the x-ray reports 
for the lumbar spine pelvis studies done in conjunction with 
the examination of November 2003.  The reports for the lumbar 
spine and pelvis both noted mild degenerative changes of the 
SI joints.  

The lay statements from friends of the Veteran all attest to 
his ongoing problems with back pain.  Most of the statements 
are from individuals that have known the Veteran 10 years or 
less.  However, two statements are from individuals that 
either knew the Veteran in service or within a very short 
time after service.  E.A.S. said he met the Veteran in 1969.  
He knew that the Veteran was suffering back pain at that 
time.  The Veteran told him of injuring his back in service.  
E.A.S. said he was aware of the Veteran continuing to 
experience back pain in the 37 years he had known him.  

The second statement was from C.B.  C.B. served with the 
Veteran.  He noted that the Veteran was on limited duty in 
service because of back problems.  He kept in touch with the 
Veteran after service as they both lived in the same general 
area.  He said the Veteran continued to have problems with 
his back in all of the years after service.  

The VA examination reports of July 1991, and November 2003, 
the SSA records, including the VA x-ray reports of November 
2003, and the lay statements of E.A.S. and C.B. are new to 
the record.  The medical evidence is material as it related 
current back pain to an injury in service, and noted problems 
with the SI joints in service.  There is now x-ray evidence 
of a SI joint disability.  The two prior denials of the 
Veteran's claim were based on the lack of a diagnosis or 
finding of a current disorder.  The statements of E.A.S. and 
C.B. are also material.  They either knew the Veteran in 
service, or shortly thereafter, and provide competent 
evidence of the Veteran's continued problems with his back 
since service.  

The Veteran's lay statements are also new in that he had not 
provided any statements previously.  They are material as he 
is competent to say he was treated for his back pain in 
service, as corroborated by his STRs, and that he has 
continued to experience pain since that time.  

The evidence added to the record documents a current 
disability, a disability suspected in service, and provides 
evidence of a continuity of symptomatology.  Such evidence 
was not present in either 1968 or 1991.  The evidence relates 
to an unestablished fact necessary to substantiate the claim.  
Further, the evidence does raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the Veteran's claim for 
entitlement to service connection for a back disorder is 
reopened. 

ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a back injury, to 
this extent, the appeal is granted.


REMAND

The Board notes that lay evidence in the form of statements 
is competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 
451 F.3d. 1331.

While the Veteran is competent to say he has back pain that 
has continued since service, he is not competent to establish 
that he has a back disorder that is related to any etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  This can only be done by a 
qualified medical professional.

In that regard, the medical and lay evidence of record 
clearly establishes a long history of complaints of back 
pain.  The STRs show numerous entries of treatment for back 
pain and do include a diagnosis of chronic back strain.  
Other medical evidence relates his back pain to service, as 
per the July 1991 VA examination.  The November 2003 VA x-ray 
evidence establishes degenerative changes to the SI joints.  
These later findings have not specifically been related to 
service; however, the Veteran's STRs contain the orthopedic 
consult from November 1966 where SI joint arthritis was 
suspected and a diagnosis of SI joint arthralgia was made. 

The Board finds that the medical evidence of record is not 
sufficient to fully evaluate the Veteran's claim for service 
connection.  Thus, a VA examination is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that there is x-ray evidence of record, such 
as a May 2004 disability examination contained in the SSA 
records that said the lumbosacral spine was unremarkable.  If 
on remand, a current x-ray, or other imaging study does not 
show evidence of a disorder, the Veteran's claim must still 
be adjudicated on the basis of the findings from the November 
2003 examination.  See McClain v. Nicholson, 21 Vet. App. 
319, 321-323 (2007), (A claimant may still be entitled to 
service connection for a disability even if that disability 
may be resolved during the pendency of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

Even if the Veteran does not respond, 
there is evidence of record to show he 
received treatment at a Chicago, 
Illinois, area VA facility in 1988.  VA 
is charged with constructive notice of 
the records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, 
appropriate requests for his records from 
the several Chicago facilities must be 
made if a particular facility is not 
identified.  The request should cover a 
period from 1968 as the Veteran has 
alleged treatment from that time.

2.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to address the 
issue involving his claim for service 
connection for a back injury.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  

The examiner is requested to identify any 
and all back disorders that may be 
present.  The examiner is further 
requested to provide an opinion whether 
there is a 50 percent probability or 
greater that any currently diagnosed back 
disorder can be related to the Veteran's 
service.  

If the examiner determines that the 
evidence does not demonstrate a current 
disorder, the examiner must still provide 
the requested opinion based on the 
earlier diagnosis of degenerative changes 
of the SI joint as contained in the VA x-
ray reports of November 2003.   

The report of examination must include 
the complete rationale for all opinions 
expressed.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


